Execution Version


THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT, WAIVER AND FIRST AMENDMENT TO
FEE LETTER
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT, WAIVER AND FIRST AMENDMENT
TO FEE LETTER (this “Amendment”), dated as of October 25, 2019 (the “Amendment
Effective Date”), is made by and among Apollo Endosurgery, Inc., a Delaware
corporation (“Parent”), Apollo Endosurgery US, Inc., a Delaware corporation
(“Apollo Endo”), Apollo Endosurgery International LLC, a Delaware limited
liability company (“Apollo International”), Lpath Therapeutics Inc., a Delaware
corporation (“Lpath”; together with Parent, Apollo Endo and Apollo
International, individually and collectively, jointly and severally,
“Borrower”), Solar Capital Ltd., a Maryland corporation (“Solar”), in its
capacity as collateral agent (in such capacity, together with its successors and
assigns in such capacity, “Collateral Agent”) and the Lenders listed on Schedule
1.1 of the Loan and Security Agreement (as defined below) or otherwise a party
hereto from time to time including Solar in its capacity as a Lender (each a
“Lender” and collectively, the “Lenders”).
The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of March 15, 2019 (as amended, by that certain First
Amendment to Loan and Security Agreement, dated as of June 20, 2019, Second
Amendment to Loan and Security Agreement, dated as of August 7, 2019, and as
further amended restated, modified or supplemented from time to time, the “Loan
and Security Agreement”). The Borrower has requested that the Lenders agree to
certain amendments to the Loan and Security Agreement. The Lenders have agreed
to such request, subject to the terms and conditions hereof.
Pursuant to the that certain Notice of Default dated as of September 26, 2019,
the Borrower has failed to (i) comply with (i) Section 7.13(b) of the Loan and
Security Agreement for the calendar month ending August 31, 2019 and (ii)
Section 6.2(a)(xiii) of the Loan and Security Agreement for the failure to give
timely notice of the Event of Default set forth in the preceding clause (i)
(together, the “Specified Defaults”). The Borrower has requested that Collateral
Agent and the Lenders agree to waive the Specified Defaults and their rights and
remedies against the Borrower with respect to the Specified Defaults. Although
Collateral Agent and the Lenders are under no obligation to do so, they have
agreed to such requests, subject to the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1.Definitions; Interpretation.
(a)Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2.Waiver of Specified Defaults.
(a)Subject to the terms of this Amendment, Collateral Agent and the Lenders
hereby waive the Specified Defaults. Collateral Agent’s and the Lenders’ waiver
of the Specified Defaults shall apply only to the foregoing periods specified in
the definition of “Specified Defaults.”
(b)Collateral Agent’s and the Lenders’ agreement to waive the Specified Defaults
(1) in no way shall be deemed an agreement by Collateral Agent or the Lenders to
waive Borrower’s compliance with the above-described covenant(s) as of all other
dates, (2) shall not limit or impair Collateral Agent’s or the Lenders’ right to
demand strict performance of the covenant(s) as of all other dates and (3) shall
not limit or impair Collateral Agent’s or the Lenders’ right to demand strict
performance of all other covenants as of any date.
US-DOCS\111344766.8

--------------------------------------------------------------------------------



(c)The waiver set forth in this Section 2 is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (1) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (2) otherwise prejudice any right or
remedy which Collateral Agent or the Lenders may now have or may have in the
future under or in connection with any Loan Document.
SECTION 3.Amendments to the Loan and Security Agreement and Fee Letter.
(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:
(i)New Definitions. The following definitions are added to Section 1.4 in their
proper alphabetical order:
“Third Amendment” means that certain Third Amendment to Loan and Security
Agreement and First Amendment to Fee Letter, dated as of the Third Amendment
Effective Date, by and among Borrowers, Collateral Agent and the Lenders party
thereto.
“Third Amendment Effective Date” means October 25, 2019.
(ii)The definition of “Qualified Cash Amount” is hereby amended by adding “as in
effect on the First Amendment Effective Date” immediately after “Section
7.13(b)” therein.
(iii)Section 7.13(b) is hereby amended by amending and restating Section 7.13(b)
in its entirety as follows:
(b) Minimum Specified Product Revenue. Permit Specified Product Revenue,
measured on a trailing six-month basis on the last day of each month, to be
lower than the following:

Month-EndSpecified Product RevenueJune 2019$22,000,000July 2019$22,000,000August
2019$21,750,000
September 2019
$22,250,000October 2019$22,500,000November 2019$22,500,000December
2019$22,000,000January 2020 and each month through and including December
202180% of projected Specified Product Revenue in accordance with an annual plan
submitted by Borrower to Lenders pursuant to Section 6.2(a)(iv), such plan to be
approved by Borrower’s board of directors and by Agent and Lenders in writing

2
US-DOCS\111344766.8

--------------------------------------------------------------------------------




January 2022 and each month thereafter75% of projected Specified Product Revenue
in accordance with an annual plan submitted by Borrower to Lenders pursuant to
Section 6.2(a)(iv), such plan to be approved by Borrower’s board of directors
and by Agent and Lenders in writing



(b)Section 2 of the Fee Letter shall be amended and restated as follows
effective as of the Amendment Effective Date:
2. Final Fee. a final fee (the “Final Fee”) (A) due and payable on the earliest
to occur of (i) the Maturity Date, (ii) the acceleration of any Term Loan
(including, but not limited to, upon the occurrence of a bankruptcy or
insolvency event (including the acceleration of claims by operation of law)),
and (iii) the prepayment, refinancing, substitution or replacement of any Term
Loan pursuant to Section 2.2(b), (c) or (d) of the Loan Agreement, (B) equal to
4.90% of the Term Loans funded. The Final Fee shall be fully earned on the date
so paid, non-refundable for any reason and payable to the Lenders in accordance
with their respective Pro Rata Shares. The Final Fee shall also be payable in
the event the Obligations (and/or the Loan Agreement and/or this Fee Letter) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. EACH BORROWER AND GUARANTOR
EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING FINAL FEE IN CONNECTION WITH ANY SUCH ACCELERATION.
(c)References Within Loan and Security Agreement. Each reference in the Loan and
Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 4.Conditions of Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of each of the following conditions precedent:
(a)Fees and Expenses. The Borrower shall have paid (i) an amendment fee of
Thirty Five Thousand Dollars ($35,000), which shall be deemed fully earned and
non-refundable upon payment, (ii) all invoiced costs and expenses then due in
accordance with Section 6(e), and (iii) all other fees, costs and expenses, if
any, due and payable as of the Amendment Effective Date under the Loan and
Security Agreement.
(b)This Amendment. Collateral Agent shall have received this Amendment, executed
by the Borrower.
(c)Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:
(i)The representations and warranties contained in Section 5 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and
(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
3
US-DOCS\111344766.8

--------------------------------------------------------------------------------



SECTION 5.Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Effective Date remains true and correct. For the purposes of this Section 5, (i)
each reference in Section 5 of the Loan and Security Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Loan and Security
Agreement as amended by this Amendment, and (ii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of the date hereof (provided that such representations and
warranties shall be true, correct and complete in all material respects as of
such earlier date).
SECTION 6.Miscellaneous.
(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. The Borrower hereby reaffirms the
grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.
(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.
(c)Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto. Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.
4
US-DOCS\111344766.8

--------------------------------------------------------------------------------



(d)No Reliance. The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
(e)Costs and Expenses. The Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the Amendment Effective Date to
the extent invoiced on or prior to the Amendment Effective Date), the reasonable
out-of-pocket costs and expenses of Collateral Agent and the Lenders party
hereto, and the reasonable fees and disbursements of counsel to Collateral Agent
and the Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.
(f)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.
(g)Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of New York), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.
(h)Complete Agreement; Amendments; Exit Fee Agreement. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and as may be amended, restated or modified from time
to time on or after the Amendment Effective Date.
(i)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
(k)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]




5
US-DOCS\111344766.8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:










APOLLO ENDOSURGERY, INC.


APOLLO ENDOSURGERY INTERNATIONAL, LLC












By: /s/Stefanie Cavanaugh


By: /s/Stefanie Cavanaugh
Name: Stefanie Cavanaugh


Name: Stefanie Cavanaugh
Title: Chief Financial Officer


Title: Chief Financial Officer












APOLLO ENDOSURGERY US, INC.


LPATH THERAPEUTICS INC.












By: /s/Stefanie Cavanaugh


By: /s/Stefanie Cavanaugh
Name: Stefanie Cavanaugh


Name: Stefanie Cavanaugh
Title: Chief Financial Officer


Title: Chief Financial Officer











[Signature Page to Third Amendment to Loan and Security Agreement, Waiver and
First Amendment to Fee Letter (Apollo Endo/Solar)]

--------------------------------------------------------------------------------




GUARANTOR:






APOLLO ENDOSURGERY UK LTD










By: /s/Stefanie Cavanaugh


Name: Stefanie Cavanaugh


Title: Director



















[Signature Page to Third Amendment to Loan and Security Agreement, Waiver and
First Amendment to Fee Letter (Apollo Endo/Solar)]

--------------------------------------------------------------------------------




GUARANTOR:






APOLLO ENDOSURGERY COSTA RICA S.R.L.










By: /s/Todd Newton


Name: Todd Newton


Title: Manager























STATE OF Texas     )
              ) ss.
COUNTY OF Travis    )




On October 25, 2019, before me, the undersigned Notary Public, personally
appeared Todd Newton (name of signer), personally known to me or proved to me on
the basis of satisfactory evidence of identification, which were
10953171(license), to be the person(s) whose name is signed on the preceding or
attached document, and acknowledge to me that he/she/they signed it voluntarily
and for its stated purpose.


WITNESS my hand and official seal.
SEAL
/s/ Margaret Rose Keller
________________________________
Notary Public in and for said State




[Signature Page to Third Amendment to Loan and Security Agreement, Waiver and
First Amendment to Fee Letter (Apollo Endo/Solar)]

--------------------------------------------------------------------------------




COLLATERAL AGENT:










SOLAR CAPITAL LTD.












By: /s/Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory














[Signature Page to Third Amendment to Loan and Security Agreement, Waiver and
First Amendment to Fee Letter (Apollo Endo/Solar)]

--------------------------------------------------------------------------------



LENDER:






LENDER:










SOLAR CAPITAL LTD.


By: /s/Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory


SCP PRIVATE CREDIT INCOME FUND SPV LLC






By: /s/Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP PRIVATE CREDIT INCOME BDC SPV LLC






By: /s/Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP PRIVATE CORPORATE LENDING FUND SPV LLC






By: /s/Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP CAYMAN DEBT MASTER FUND SPV LLC






By: /s/Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory











[Signature Page to Third Amendment to Loan and Security Agreement, Waiver and
First Amendment to Fee Letter (Apollo Endo/Solar)]